DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-29 and 32 is/are rejected under 35 U.S.C. 102(a(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO2015/185456A1 (WO’ 456A1)
WO’ 456A1 discloses substantially an electrical plug connection (Figures 1, 3 and 4), comprising (a)  a socket contact (10), (b)  a plug-in contact (31) operable between a connected state wherein said plug-in contact is arranged within said socket contact and a disconnected .
Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’ 456A1 in view of DE102006037904A1 (DE’ 904A1) and US8936495 (Hatch).
WO’ 456A1 discloses substantially an electrical plug connection as being discussed in the previous paragraph rejection. However, WO’ 456A1 lacks to disclose the limitations as being recited in claims 30 and 31 of the instant application. DE’ 904A1 discloses the limitation claim 30 of two connectors (10, 12), one of which includes a plurality of said one contacts and auxiliary spring contacts associated therewith, respectively, the other of which includes a plurality of said another contacts, each connector being arranged in an outer housing which can be plugged together (Figure 1). Hatch discloses the limitation claim 31 of the pin contact forms an assembly and plug unit with said auxiliary spring contacts (Figures 1 and 5). Therefore, it would have been obvious for one of ordinary skill in the art to provide the missing limitations of claims 30 and 31 for WO’ 456A1 in view of the teachings of DE’ 904A1 and Hatch, respectively, for providing a more effective and practical electrical plug connection for WO’ 456A1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Huang and Polinski are further cited to show other prior art electrical plug connection assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096.  The examiner can normally be reached on Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/KHIEM M NGUYEN/                                                                                   Primary Examiner, Art Unit 2831